




NATIONAL DISTRIBUTOR AND MASTER MARKETING AGREEMENT


This National Distributor and Master Marketing Agreement hereinafter referred to
as (“Agreement”) is effective as of November 27, 2012 (the “Effective Date”) by
and between American Power Group, Inc. (“APG”), an Iowa corporation with an
office at 2503 Poplar Street, Algona, Iowa 50511 and WheelTime Network LLC
(“WheelTime” or “Master Marketer”), a Limited Liability Company with an office
at 8015 Piedmont Triad Parkway, Greensboro, NC 27409. APG and WheelTime are
referred to in this Agreement from time to time, individually, as “Party” and
together as “Parties.”


BACKGROUND


A.
APG is in the business of selling a patented external dual fuel delivery
enhancement system (“Dual Fuel Products”) which is able to convert certain
qualified aftermarket vehicular diesel engines into engines that run on a
combination of diesel fuel with either compressed natural gas (“CNG”), liquid
natural gas (“LNG”) or approved bio-methane, with the flexibility to return to
100% diesel fuel, depending on circumstances.



B.
WheelTime is comprised of Members and Associate Members as set forth in Exhibit
A attached hereto that have formed a unified service network of independent
entities which provide support in various on-highway and off-highway markets and
which maintain sales and service facilities in the United States and Canada in
strategic locations that are suitable to meet the needs of end-users.



C.
APG wishes to appoint WheelTime as its national distributor and Master Marketer
for the Dual Fuel Products defined in Exhibit B attached hereto for the
Territory defined herein to the Members and Associate Members of WheelTime
Network LLC.



D.
APG wishes to have WheelTime: (1) solicit its Members and Associate Members to
enter into Authorized Dealer Agreements with APG for the sale of the Dual Fuel
Products (the “Dealer Agreements”); (2) solicit its Members and Associate
Members, where applicable, to enter into Installer Agreements with APG for the
installation and servicing of the Dual Fuel Products (the “Installer
Agreements”); (3) be its sole marketing representative with respect to such
Members and Associate Members; and (4) perform such other informational and
coordinating services as shall be mutually agreed upon with respect to such
Members and Associate Members in accordance with the terms and conditions of
this Agreement.



E.
APG wishes to have WheelTime market the Dual Fuel Products using the Licensed
Trademarks, which are owned by APG and which APG has agreed to license to
WheelTime in accordance with the terms and conditions of this Agreement.



F.
Capitalized terms which are used in this Agreement and not defined in the body
of this Agreement are defined in Exhibit B to this Agreement.






1

--------------------------------------------------------------------------------




NOW, THEREFORE, THE PARTIES AGREE AS FOLLOWS


Article I
( Appointment)


1.
APPOINTMENT. As of the Effective Date, APG appoints WheelTime as its sole Master
Marketer to all Members and Associate Members of the WheelTime Network in the
Territory described in Exhibit B to this Agreement. WheelTime hereby accepts
such appointment. It is agreed and understood that WheelTime will fulfill its
responsibilities under this Agreement by exercising its best efforts to solicit
its Members and Associate Members to enter into Dealer Agreements and Installer
Agreements with APG for the sale, installation and servicing of the Dual Fuel
Products.



Article II
(Obligations of WheelTime)


2.1 OBLIGATIONS OF WHEELTIME. During the Term of this Agreement, WheelTime
agrees not to enter into a similar contractual relationship with any party who
markets or sells APG Competing Products. WheelTime further agrees to use its
best efforts to encourage its Members and Associate Members set forth on Exhibit
A to this Agreement to enter into Authorized Dealer Agreements and/or Certified
Installer and Service Agreements with APG. However, the Parties acknowledge and
agree that WheelTime has no authority to oblige any Member or Associate Member
to enter into an Authorized Dealer Agreement or Certified Installer and Service
Agreement with APG and no authority to require any Member or Associate Member to
exclusively sell APG products and services. WheelTime further agrees to
participate with APG in coordinating public relations activity with regard to
the promotion of APG's Dual Fuel Products. WheelTime shall also be responsible
for coordinating a training program for its Members and Associate Members, where
applicable, for the installation and servicing of the Dual Fuel Products which
shall be coordinated with APG's provision of technical data required to assure
the proper installation and servicing of the Dual Fuel Products in qualified
aftermarket vehicular diesel engines.
2.2 COMPLIANCE WITH APG POLICIES. WHEELTIME agrees to comply with APG policies
concerning APG marketing programs, advertising, sales promotion and trademark
usage for the Dual Fuel Products and such other requirements as APG may
reasonably require from time to time, provided that such policies, procedures,
systems, promotions and advertising are in compliance with applicable law and
not inconsistent with the terms of this Agreement.
2.3 PARTIES NOT AGENTS OR PARTNERS. WheelTime and APG acknowledge and agree that
each is an independent contractor with respect to this Agreement and shall not
be or construed to be agents or partners or joint venturers for any purpose.
Neither APG nor WHEELTIME shall incur any obligation on behalf of the other or
purport to make any contract on the other's behalf or give any warranty or make
any representation on behalf of the other without prior written authority.
2.4 INTELLECTUAL PROPERTY RIGHTS. WheelTime acknowledges and agrees that APG
holds all right, title and interest in and to the Intellectual Property inherent
in the Dual Fuel Products (including all patents, copyrights, trade secret
rights, trademarks, trade names and other proprietary rights embodied therein or
associated therewith) and that this Agreement in no way conveys any right or
interest in the Dual Fuel Products other than the limited rights necessary for
WheelTime to perform its obligations under this Agreement.
2.5 INDEMNIFICATION.. WheelTime will indemnify and save harmless APG from and
against any and all third party actions, suits, investigations, proceedings or
claims of every kind (including but not limited to governmental claims) and all
resulting expenses, losses, damages or liabilities as and when incurred,

2

--------------------------------------------------------------------------------




including attorney fees and costs of defense, to the extent they arise out of or
are based, directly or indirectly, upon:
(a) Any breach of this Agreement by WheelTime; and
(b) Any violation of law or regulation by WheelTime that subjects APG to any
claim of liability in any manner.
Notwithstanding any provision to the contrary, WheelTime's indemnity obligations
to APG shall not include any responsibility to APG for any use of the Dual Fuel
Products in the State of California.


ARTICLE III
(Obligations of APG)


3.1 Payment Obligations of APG. For each sale or installation of a Dual Fuel
Product sold or installed by a Member or Associate Member of WheelTime, APG
shall pay to WheelTime a commission of __% of the sale price received by APG for
such Dual Fuel Product. Such payments to WheelTime from APG shall be made by the
30th day after the end of each calendar month during the Term. Not later than
January 31, 2014, and in each year thereafter that this Agreement remains in
effect, APG and WheelTime shall negotiate in good faith concerning potential
additional annual volume rebate compensation to be paid directly to eligible
WheelTime Members and Associate Members based upon sales performance during the
prior year. Except as set forth in Section 5.3, APG's obligation to pay
WheelTime as set forth in this Article III shall survive any termination of this
Agreement for a period of one year.


During the Term, APG agrees to not enter into a National Distributor and Master
Marketing Agreement comparable to this Agreement with any other person or
entity. The Parties will use their best efforts to direct all Dual Fuel Product
sales, installation and service to WheelTime and WheelTime's Members who have
entered into Authorized Dealer Agreements and/or Certified Installer and Service
Agreements with APG. However, if APG or any of its Affiliates are unsuccessful
in convincing a prospective customer to use one or several of WheelTime's Member
installers to install the Dual Fuel Products, then APG may make the sale
directly to such customer and allow such customer to do its own certified
installation but, provided such customer has its principal offices in a
Territory in which a WheelTime Member has entered into an Authorized Dealer
Agreement and a Certified Installer and Service Agreement with APG, then APG
shall pay WheelTime __% of the sales price received for such Dual Fuel Product
and then pay the Member Dealer in the Territory in which such customer has its
principal office an additional __% of the sales price received for such Dual
Fuel Product. APG currently has two pre-existing captive installation accounts
which it has identified to WheelTime in writing. No payments required pursuant
to this provision shall apply to such accounts.


APG and WheelTime recognize that situations may arise in the future in which it
is advantageous to both Parties to allow further exemptions to the 6% and 7.5%
payments referenced herein. Such additional exemptions may from time to time be
requested of WheelTime by APG. Any such future exemptions shall be granted only
if approved by WheelTime in writing and WheelTime shall have
Sole discretion as to whether to grant any future exemptions.
      
3.2 ISSUANCE OF WARRANT. Simultaneously with the execution of this Agreement,
American Power Group Corporation, a Delaware corporation shall issue a Warrant
to Purchase Common Stock to WheelTime for an aggregate of up to 1,540,000 shares
of its Common Stock in the form and upon the terms as set forth in Exhibit D
attached hereto.     


3.3 Provision of Marketing Materials and Product Samples. Within 60 days of the
Effective Date, APG shall provide WheelTime with marketing materials, product
samples and specify technical support and assistance

3

--------------------------------------------------------------------------------




needed for WheelTime to make presentations to WheelTime Members and Associate
Members to encourage them to enter into Dealer Agreements and Installer
Agreements with APG. Within 30 days of the Effective Date, WheelTime and APG
shall determine in good faith the materials and samples and technical support
necessary to make effective presentations and shall develop a tentative schedule
for making such presentations to the Members and Associate Members of WheelTime.
All materials, samples and technical support to be provided by APG to WheelTime
shall be made without cost to WheelTime. WheelTime shall provide personnel
needed to make presentations to encourage its Members and Associate Members to
enter such Dealer Agreements and Installer Agreements with APG without cost to
APG.


3.4 Indemnification. APG will indemnify and save harmless WheelTime from and
against any and all third party actions, suits, investigations, proceedings or
claims of every kind (including but not limited to governmental claims) and all
resulting expenses, losses, damages or liabilities as and when incurred,
including attorney fees and costs of defense, to the extent that they arise out
of or are based, directly or indirectly, upon:


(a)
Any breach by APG of the terms of this Agreement;



(b)
Any claim that the Dual Fuel Products, the Licensed Trademarks, or any other
training, branding marketing or advertising materials provided APG infringe upon
any patent, trade secret, or other Intellectual Property right of a third party;

 
(c)
Any violation of law or regulation by APG that implicates WheelTime or subjects
WheelTime to any claim of liability in any manner; and



(d)
Any claim brought against WheelTime for damages resulting from APG product
failure, so long as such claim was not due to the negligence or willful
misconduct of a Member or Associate Member who has entered into a Dealer
Agreement or Installer Agreement with APG.



3.5 Insurance. APG shall maintain insurance (including one-year tail coverage
which shall be obtained within thirty (30) days of the Effective Date) covering
the items of indemnity set forth in Article 3.4 of this Agreement at all times
during the term of this Agreement with a minimum single incident coverage of
$2,000,000.00 per occurrence and $5,000,000.00 in the aggregate.


3.6 Limitation on Liability. In no event:


(a)
Will APG's maximum liability for all damages exceed actual direct damages caused
by the specific APG product or right complained of;



(b)
Will APG's maximum aggregate liability for all damages exceed $2 million;



(c)
Will WheelTime's maximum aggregate liability for all damages exceed $2 million;
or



(d)
Will either Party be liable to the other for incidental, consequential,
exemplary, special or indirect damages, lost business profits, damage or
destruction of data, irrespective of the cause (including negligence) and even
if the first Party has been advised of the possibility of the same,



Except to the extent that any such liability (i) constitutes fraud or willful
misconduct; (ii) is covered by insurance held by APG pursuant to Section 3.5; or
(iii) arises by operation of indemnity in Sections 2.5(b) or Section 3.4(c).



4

--------------------------------------------------------------------------------




ARTICLE IV


(Licensed Trademarks)


4.1 License Grant. Effective on the Effective Date and ending on the termination
of this Agreement, APG grants to WheelTime a royalty free, non-transferable,
non-exclusive license (the "License") to use the Licensed Trademarks solely in
the Territory and solely for promoting the sale of Dual Fuel Products for use in
the Territory, and for no other purpose whatsoever, subject to the additional
terms and limitations set forth in Section 4.2.
4.2 License Terms. The remaining terms governing the grant of the License are as
follows:
(a) WheelTime shall only use the Licensed Trademarks in accordance with the
instructions, standards of quality and specifications set or approved by APG
from time to time.
(b) APG is the sole and lawful owner of the Licensed Trademarks and WheelTime
has no right, title or interest in or to the Licensed Trademarks, or any part
thereof, except the limited right to use the same as set out in this article,
and that nothing in this Agreement will be construed as an assignment or grant
of any right, title or interest in or to the Licensed Trademarks other than by
way of the License granted in this Agreement.
(c) WheelTime will not challenge, directly or indirectly, APG's right, title or
interest in the Licensed Trademarks or any one or more of them during or after
the term of this Agreement or adopt, apply to register, register or use any
trademark, symbol, name, word or other mark or any domain name which includes,
or is confusingly similar to, any of the Licensed Trademarks or any part of the
Licensed Trademarks.
(d) Upon termination of this Agreement, WheelTime will immediately cease to use
the Licensed Trademarks and will remove and discontinue the use of all signs,
stationery, advertising and other material that would make it appear to the
public that WheelTime is still associated with APG or the rights granted under
this Agreement.
(e) Without restricting any of the other rights or remedies of APG under this
Agreement, upon termination of the rights granted under the License and
regardless of the reason for termination, all rights whatsoever granted or
accruing to WheelTime pursuant to this article will automatically revert to APG.
4.3 Goodwill; Assignment of Rights. Any goodwill arising from WheelTime's use of
the Licensed Trademarks under this Agreement shall inure to the sole benefit of
APG and any enhancement in the value of Licensed Trademarks that results from
the efforts of WheelTime shall be effected to the sole benefit of APG and shall
not give rise to any compensation to WheelTime in the event of the expiration or
termination of this Agreement, with or without cause, or otherwise.




                                                                             
ARTICLE V
(Term and Termination)


5.1 Term. This Agreement shall remain in force from the Effective Date through
December 31, 2015 (the “Initial Term”), unless terminated in accordance with the
termination provisions contained herein. During the Initial Term and any
subsequent Renewal Term, the Parties will discuss in good faith whether or not
to renew or extend the Agreement for an additional three-year term (each, a
“Renewal Term”) with such changes in its provisions as may be deemed advisable
under then current circumstances. This Agreement shall automatically be renewed
for an additional three-year term at the end of each applicable Term unless
written notice of termination is mailed by First Class United States Mail by one
Party to the other Party at least 90 days prior to the expiration of such Term.
Termination of this Agreement shall not relieve APG from its payment obligations
under Paragraph 3.1 of this Agreement except as stated therein.



5

--------------------------------------------------------------------------------




5.2 Termination. This Agreement may be terminated by either Party for any breach
of this Agreement which is uncured or unresolved within 90 days of the mailing
of written notice of breach by either Party to this Agreement, unless the Party
issuing such notice agrees to extend the cure period. Termination of this
Agreement shall not relieve APG from its payment obligations under Paragraph 3.1
of this Agreement except as stated therein.


5.3 Automatic Termination. This Agreement shall terminate automatically and
without notice if there is a Change of Control of WheelTime which results in
WheelTime becoming controlled by a person or entity that manufactures or
supplies Competing Products to those currently sold by APG. Automatic
termination shall relieve APG from its payment obligations to WheelTime under
Paragraph 3.1 of this Agreement after such automatic termination.




ARTICLE VI
(Confidentiality)


6.1 Confidentiality Obligations of WheelTime. WheelTime will, and will ensure
that each of its directors, officers, employees and agents, hold in confidence
and keep confidential the APG Confidential Information and will disclose such
information only to the extent that is required to fulfill WheelTime's
obligations under this Agreement. WheelTime shall further make sure that any
Confidential Information received from APG, which is identified by APG as
Confidential Information, shall be maintained in a manner so as to reasonably
protect such Confidential Information against wrongful disclosure, misuse,
espionage and theft.


6.2 Confidentiality Obligations of APG. APG will, and will ensure that each of
its directors, officers, employees and agents, hold in confidence and keep
confidential the WheelTime Confidential Information and will disclose such
information only to the extent that is required to fulfill APG's obligations
under this Agreement. APG shall further make sure that any Confidential
Information received from WheelTime which is identified as Confidential
Information will be maintained in a manner so as to protect such Confidential
Information against wrongful disclosure, misuse, espionage and theft.


6.3 Injunctive Relief. The Parties acknowledge that any breach of the provisions
of this Article V could result in damages which may not adequately be
compensated for by monetary award alone. Accordingly, if any breach by a Party
occurs (either directly or indirectly through the actions of a Party's agents)
then, in addition to all other remedies available to that Party at law or in
equity, the damaged Party shall be entitled as a matter of right to apply to a
court of competent jurisdiction for relief by way of restraining order,
injunction, decree or otherwise, as may be appropriate, to ensure compliance
with the provisions of this Article VI.


6.4 Survival of Article V. The provisions of Article VI shall remain enforceable
after the termination of this Agreement regardless of the reason for
termination.




ARTICLE VII
(Dispute Resolution)


7.1 Arbitration. If any controversy or claim arises out of or in relation to
this Agreement or its breach, then a Party may give to the other Party a notice
of dispute identifying and providing reasonable details of the matter in
dispute. Within 10 days of service of the notice of dispute, senior
representatives of each Party must meet in person or by phone or teleconference
in a good faith effort to resolve the dispute. If the Parties fail to resolve
the controversy within 90 days of notice of such controversy or claim, any Party
may require that the matter be settled by binding arbitration under the rules
and auspices of the American Arbitration Association. The place of arbitration
shall be chosen by the single Arbitrator chosen to arbitrate the claim at a
neutral site or as otherwise agreed by the Parties.



6

--------------------------------------------------------------------------------




7.2 Award. The Arbitrator in any Arbitration proceeding shall have no authority
to award punitive damages. The costs of arbitration shall be borne equally by
the Parties and each Party shall bear its own associated costs, including
attorney fees.


7.3. Enforcement. The Parties agree that an action to compel arbitration
pursuant to this Agreement may be brought in a court of competent jurisdiction
in the United States as defined herein. Application may also be made to any such
court for confirmation of any decision or award of the arbitrator, for an order
of enforcement and for other remedies that may be necessary to effectuate such
decision or award. The Parties consent to the jurisdiction of the arbitrator and
of such court and waive any objection to the jurisdiction of the arbitrator and
court.


                                                                  
ARTICLE VIII
(General Provisions)


8.1 Interpretation.


(a)
The headings in this Agreement are inserted for convenience only and do not form
a part of this Agreement and are not intended to interpret, define or limit the
scope, content or intent of this Agreement or any provision of this Agreement.

(b)
The word “including” means “including, but not limited to.”

(c)
Except where otherwise specified, all references to currency mean currency of
the United States of America.

(d)
A reference to a statute includes all regulations made under such statute, all
amendments to the statute or regulations in force from time to time, and any
statute or regulation that supplements or supersedes such statute or regulation.

(e)
Unless otherwise specified, all references to Articles or Sections shall mean
Articles or Sections of this Agreement.





8.2 Entire Agreement. This Agreement, including the Exhibits, constitutes the
entire agreement between the Parties and supersedes any prior or contemporaneous
agreement, communication, expectation, negotiation, representation or
understanding, whether oral or written, express or implied, statutory or
otherwise, among the Parties with respect to the subject matter of this
Agreement.


8.3 Severability. If any provision of this Agreement is at any time
unenforceable or invalid for any reason it will be severable from the remainder
of this Agreement. This Agreement then will be construed as though such
provision was not contained in this Agreement and the remainder will continue in
full force and effect and be construed as if the Agreement had been executed
without the invalid or unenforceable provision.


8.4 Waiver and Consent. No consent or waiver, express or implied, by any Party
to or of any breach or default by any other Party of any or all of its
obligations under this Agreement will: (a) be valid unless it is in writing and
stated to be a consent or waiver pursuant to this Section; (b) be relied upon as
a consent to or waiver of any other breach or default of the same of any other
obligation; (c) constitute a general waiver under this Agreement, or (d)
eliminate or modify the need for a specific consent or waiver pursuant to this
Section in any other or subsequent instance.


8.5 Amendments. This Agreement may not be amended except in writing signed by
each Party.


8.6 Assignment. No Party may assign or delegate this Agreement or its rights or
obligations under this Agreement without the prior written consent of the other
Party, and any purported assignment without such consent will be null and void.
Notwithstanding the foregoing, a Party may, without the consent of the other
Party, assign or transfer this Agreement and /or any of its or their rights or
obligations hereunder to any of its Affiliates or in connection with a Change of
Control, provided that the assignee or successor in interest

7

--------------------------------------------------------------------------------




assumes in writing the obligations of the assigning Party hereunder and provided
that any such event does not impair the interest of the non-assigning Party; and
provided further that such assignment shall be subject to the terms of Section
5.3 hereof.


8.7 Governing Law. This Agreement for all purposes will be governed by and
construed in accordance with the Laws of the State of Iowa, without regard to
the conflicts or choice of law principles of that jurisdiction.


8.8 Notice. Every notice, request, demand or direction (each, a “Notice”) to be
given pursuant to this Agreement must be in writing and must be delivered by
certified mail, return receipt requested, by an internationally recognized
overnight delivery service upon subsequent written confirmation of receipt, or
by facsimile transmission or other similar form of written transmission by
electronic means, in each case addressed as follows:


If to APG:


American Power Group, Inc.
2900 E. Poplar Street
Algona, Iowa USA 50511
Attention: President
Facsimile: 515-395-1367
Email: ljensen@americanpowergroupinc.com


With a copy to:


Mr. Carl Barnes, Esq.
Morse, Barnes-Brown & Pendleton P.C.
CityPoint
230 Third Avenue
4th Floor
Waltham, Massachusetts, 02451
Email: cbarnes@mbbp.com    


If to WheelTime:


WheelTime Network LLC
8015 Piedmont Triad Parkway
Greensboro, NC 27409
Attention: Mike Delaney
Email: mike.delaney@wheeltime.com


With a copy to:


Duncan J. Farmer, Esq.
5165 Woodland Lakes Drive
Palm Beach Gardens FL 33418
Email: mpjafarm@aol.com


Each Party shall give the other Party prompt written notice of any change of the
Party's address or contact information. Any Notice delivered or sent by
facsimile or email will be deemed conclusively to have been effectively given on
the day the Notice was delivered or sent in such fashion if it was delivered or
sent on a Business Day at the place of the intended recipient or on the next day
that is a Business Day at the place of the intended recipient if it was
delivered or sent on a day that was not a Business Day at such place.



8

--------------------------------------------------------------------------------




8.9 Further Assurances. Each Party will execute and deliver such further
agreements and other documents and do such further acts and things as the other
Party reasonably requests to evidence, carry out or give full force and effect
to the provisions of this Agreement.


8.10 Time of the Essence. Time is of the essence in the performance of each
Party's obligations under this Agreement.


8.11 Binding Effect: This Agreement will inure to the benefit of and be binding
upon the respective successors and permitted assigns of the Parties.


8.12 Survival. All rights and obligations of the Parties occurring before the
effective date of the termination of this Agreement and all rights and
obligations expressly stated to continue after, or accrue as a result of, the
termination of this Agreement, are separate and distinct rights and obligations
binding upon the Parties, will survive the termination of this Agreement and
will continue in full force and effect and nothing in this Agreement will effect
the enforceability of such provisions.


8.14. Publicity. Except as required by applicable securities laws, governmental
authority or regulatory requirements, a Party shall not issue a written press
release with respect to this Agreement without the prior written approval of the
text of any such release by the other Party.






The Parties hereby agree to the terms and conditions contained herein, and
execute this Agreement effective as of the date first above written.




American Power Group, Inc. WheelTime Network LLC


By: /s/Lyle Jenson             By: /s/Mike Delaney            


Name: Lyle Jenson             Name: Mike Delaney            


Title: CEO/President             Title: President and CEO            
                                                                   

























9

--------------------------------------------------------------------------------








Exhibit A*
Members and Territories




Members            Territories                        Website




Pacific Power Products     9 locations: WA, OR, AK,
HI            www.pac-power.com
Valley Power Systems 6 locations:
CA                    www.valleypowersystems.com
Smith Power Products     5 locations: ID, NV, UT,
WY            www.smithpowerproducts.com
W.W. Williams         19 locations: NV, AZ, MI, AL, GA, OH,
SC        www.wwwilliams.com
Interstate PowerSystems     14 locations: MT, WY, ND, SD, NE, MN,
IA        www.istate.com
Stewart & Stevenson     19 locations: WY, CO, NM, TX, LA            www.ssss.com
Central Power Systems
& Services         8 locations: KS, MO, OK                www.cpower.com
Clarke Power Services Inc.     25 locations: GA, OH, NC, TN, KY, IN,
        www.clarkepsi.com
IL, MS, MO
United Engines          5 locations: OK, AR,
LA                www.unitedengines.com
Inland Power Group      6 locations WI, MI, IL,
IN                www.inlandpowergroup.com
Western Branch Diesel      8 locations: KY, OH, VA,
WV            www.westernbranchdiesel.com
Florida Detroit Diesel-Allison 7 locations: FL                    www.fdda.com
Johnson & Towers          3 locations: MD,
NJ                www.johnsontowers.com
Atlantic Detroit Diesel-Allison 4 locations: NJ, NY,
CT                www.atlanticdda.com
Penn CVS          10 locations PA, NY                www.penncvs.com
New England DD-Allison     3 locations RI, MA, ME                www.nedda.com
WAJAX Power         23 locations Canada (QC, AB, SK, ON, NL,
NS, NB, MB)                www.wajaxpower.com
Cullen Diesel Power Ltd     5 locations Western Canada
(BC)            www.cullendiesel.com
179 locations


Associate Members        Territories                        Website


None




*    The States and Provinces delineated above do not reflect the precise
territories of the Members as set forth in agreements with Detroit Diesel. This
Exhibit A shall be replaced by a Revised Exhibit A which accurately describes
such territories as soon as it becomes available.









10

--------------------------------------------------------------------------------




Exhibit B
Definitions and Interpretations
"Affiliate" means any direct or indirect subsidiary or parent company of a
Party, or any other Company which is 20% or more owned, directly or indirectly,
by a Party or by the majority owner of a Party.
“Associate Member” means any person who or entity which participates in programs
and benefits of WheelTime membership without holding an equity interest in
WheelTime.
“Authorized Dealer Agreement is defined in Recital D.
“Business Day” means a day that is not a Saturday, Sunday or public holiday in
the United States.
“Certified Installer and Service Agreement is defined in Recital D.
"Confidential Information" means information known or used by a Party in
connection with its business and technology, including the Party's Intellectual
Property, customer information, financial information, marketing information,
and information as to business opportunities and research and development.
"Change of Control" of a Party shall have occurred if (a) the Party sells all or
substantially all of its assets, (b) merges with another Company after which the
majority owner of the Party before the merger, or largest shareholder (owning at
least a 20% interest in such Party) if there is no majority owner, is not the
majority or largest owner of the surviving company after the merger, and (c) the
majority owner of the Party, or largest shareholder (owning at least a 20%
interest in such Party) if there is no majority owner, as of the date of this
Agreement is no longer the majority or largest owner of the Party.
“CNG” is defined in Recital A.
"Company" means an individual, corporation, limited liability company (LLC),
partnership, unincorporated organization or other entity.
"Competing Products" means aftermarket vehicular dual fuel products manufactured
by companies other than APG which compete with any of the Dual Fuel Products.
“Dual Fuel Products” means an external fuel delivery system which is able to
convert diesel engines to run on a combination of diesel fuel with either CNG or
liquid natural gas, or approve bio-methane, with the flexibility to return to
one hundred percent diesel fuel operation if required. For this Agreement, the
APG V-5000 Vehicular System applies.
-“Dealer Agreements” are defined in Recital D.
“Effective Date” means the date this Agreement is executed by both parties.
"Governmental Authority" means any United States federal, state, or local
government agency or instrumentality.
“Installer Agreements” is defined in Recital D.


"Intellectual Property" means all rights held by a Party (by ownership or under
license) in and to various inventions and trade secrets, including any patent,
patent application (whether now existing or pending or whether obtained or
applied for after the date of this Agreement), industrial design, invention,
design, trade secret, idea, work, methodology, technology, innovation, creation,
concept, moral right, development drawing, research, analysis, know-how,
experiment, copyright, data, formula, method, procedure, process, system or
technique and the goodwill associated with the foregoing, but does not include
trademarks or tradenames.

11

--------------------------------------------------------------------------------




“Law” means a regulation or other requirement established or capable of being
enforced by a court or Governmental Authority.
"Licensed Trademarks" means the trademarks, trade names or logos listed on
Exhibit B, as revised by APG from time to time in its sole discretion where the
change is part of a change of branding that is being applied across APG's
operations.
“Master Marketer” is defined in Article II.
“Member” means a member of WheelTime.
“Term” means either the Initial Term or a Renewal Term.
“Territory” means the territories set forth for the WheelTime Members and
Associate Members as listed on Exhibit A, less the State of Michigan.















































12

--------------------------------------------------------------------------------






Exhibit C
Licensed Trademarks




AMERICAN POWER GROUP


APG


APG INTERNATIONAL


APGI


V5000 and V5000HD


Turbocharged Natural Gas

































13

--------------------------------------------------------------------------------




EXHIBIT D
FORM OF WARRANT


NEITHER THIS WARRANT NOR THE SECURITIES FOR WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY.


COMMON STOCK PURCHASE WARRANT


AMERICAN POWER GROUP CoRPORATION
Warrant Shares: 1,540,000                Original Issue Date: November 27, 2012


THIS COMMON STOCK PURCHASE WARRANT (the “Warrant”) certifies that, for value
received, WheelTime Network LLC (the “Holder”) is entitled, upon the terms and
subject to the limitations on exercise and the conditions hereinafter set forth,
at any time on or after the Exercise Date (as defined below) and on or prior to
the close of business on December 31, 2017 (the “Termination Date”) but not
thereafter, to subscribe for and purchase from American Power Group Corporation,
a Delaware corporation (the “Company”), up to 1,540,000 shares (the “Warrant
Shares”) of Common Stock. The purchase price of one share of Common Stock under
this Warrant shall be equal to the Exercise Price, as defined in Section 2(b).
Section 1.    Definitions. Capitalized terms used and not otherwise defined
herein shall have the meanings set forth in that certain National Distributor
and Master Marketing Agreement (the “Marketing Agreement”), dated as of the date
hereof, among American Power Group, Inc., an Iowa corporation and subsidiary of
the Company (“APG”) and the Holder hereof. As used in this Agreement, the
following terms shall have the following meanings:
a)“Common Stock” means common stock of the Company, par value $0.01 per share.
b)“Exercise Date” means: (i) with respect to 100,000 Warrant Shares, the
Original Issue Date; (ii) with respect to up to an additional 900,000 Warrant
Shares, an additional 50,000 Warrant Shares on each date on which a member of
the Holder (a “Member”) enters into a Certified Installer Agreement with APG, so
long as such date is on or before the one-year anniversary of the Original Issue
Date; and (iii) with respect to up to an additional 540,000 Warrant Shares, an
additional 30,000 Warrant Shares on each date on which a Member enters into an
Exclusive Dealer Agreement with APG, so long as such date is on or before the
one-year anniversary of the Original Issue Date and so long as such Member has
also entered into a Certified Installer Agreement.
Section 2.    Exercise.
a)Exercise of Warrant. Exercise of the purchase rights represented by this
Warrant may be made, in whole or in part, at any time or times on or after the
Exercise Date and on or before the Expiration Date by delivery to the Company
(or such other office or agency of the Company as it may designate by notice

14

--------------------------------------------------------------------------------




in writing to the registered Holder at the address of the Holder appearing on
the books of the Company) of this Warrant, together with a duly executed Notice
of Exercise form annexed hereto and with the aggregate Exercise Price for the
shares specified in the applicable Notice of Exercise. The Exercise Price may be
paid (i) by wire transfer or cashier's check drawn on a United States bank, (ii)
in a “cashless” exercise permitted under Section 2(c) below, or (iii) by a
combination of the methods described in (i) and (ii) above.
b)Exercise Price. The exercise price per share of the Common Stock under this
Warrant shall be $0.55, subject to adjustment hereunder (the “Exercise Price”).
c)Net Issue Exercise. Notwithstanding any provisions herein to the contrary, if
the fair market value of one Warrant Share is greater than the Exercise Price
(at the date of calculation as set forth below), in lieu of exercising this
Warrant for cash, the Holder may elect to receive Warrant Shares equal to the
value (as determined below) of this Warrant (or the portion thereof being
canceled) by surrender of this Warrant at the principal office of the Company
together with the properly endorsed Notice of Exercise and notice of such
election in which event the Company shall issue to the Holder a number of
Warrant Shares computed using the following formula:
X
=
Y (A-B)
A
 
 
 

Where X= the number of Warrant Shares to be issued to the Holder
Y
=    the number of Warrant Shares purchasable under the Warrant or, if only a
portion of the Warrant is being exercised, the portion of the Warrant being
canceled (at the date of such calculation) if such purchase were by means of a
cash exercise rather than a cashless exercise

A
=    the fair market value of one Warrant Share (at the date of such
calculation)

B
=    Exercise Price (as adjusted to the date of such calculation)

For purposes of this Warrant, the fair market value of a Warrant Share (the
“Fair Market Value”) on any particular date, shall mean (a) the last reported
closing bid price per share of Common Stock on such date on the Trading Market
(as reported by Bloomberg Financial Markets (“Bloomberg”) at 4:15 p.m. (New York
City time)), (b) if there is no such price on such date, then the closing bid
price on the Trading Market on the date nearest preceding such date (as reported
by Bloomberg at 4:15 p.m. (New York City time)), (c) if the Common Stock is not
then listed or quoted on a Trading Market and if prices for the Common Stock are
then reported in the “pink sheets” published by Pink OTC Markets, Inc. (or a
similar organization or agency succeeding to its functions of reporting prices),
the most recent bid price per share of the Common Stock so reported, or (d) if
the shares of Common Stock are not then publicly traded, the fair market value
as of such date of a share of Common Stock as determined by an independent
appraiser selected in good faith by the Holder and reasonably acceptable to the
Company, the fees and expenses of which shall be paid fifty percent (50%) by the
Company and fifty percent (50%) by the Holder. “Trading Market” means any of the
following markets or exchanges on which the Common Stock is listed or quoted for
trading on the date in question: the NYSE AMEX, the Nasdaq Capital Market, the
Nasdaq Global Market, the Nasdaq Global Select Market, the New York Stock
Exchange or the OTC Bulletin Board (or any successors to any of the foregoing).


d)Mechanics of Exercise.
i.Delivery of Certificates Upon Exercise. As soon as practicable after any
exercise of this Warrant, the Company, at its own expense, will deliver to the
registered Holder hereof one or more certificates representing the number of
Warrant Shares to which such Holder is entitled in respect of such exercise,
together, in the case of any partial exercise, with a new Warrant representing
the unexercised portion thereof.
ii.No Fractional Shares or Scrip. No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant. As to any
fraction of a share which the Holder would otherwise

15

--------------------------------------------------------------------------------




be entitled to purchase upon such exercise, the Company shall, at its election,
either pay a cash adjustment in respect of such final fraction in an amount
equal to such fraction multiplied by the Exercise Price or round up to the next
whole share.
iii.Charges, Taxes and Expenses. Issuance of certificates for Warrant Shares
shall be made without charge to the Holder for any issue or transfer tax or
other incidental expense in respect of the issuance of such certificate, all of
which taxes and expenses shall be paid by the Company, and such certificates
shall be issued in the name of the Holder or in such name or names as may be
directed by the Holder; provided, however, that in the event certificates for
Warrant Shares are to be issued in a name other than the name of the Holder,
this Warrant when surrendered for exercise shall be accompanied by the
Assignment Form attached hereto duly executed by the Holder and the Company may
require, as a condition thereto, the payment of a sum sufficient to reimburse it
for any transfer tax incidental thereto.
iv.Closing of Books. The Company will not close its stockholder books or records
in any manner which prevents the timely exercise of this Warrant, pursuant to
the terms hereof.
e)Expiration. This Warrant and the Holder's rights hereunder will expire on the
date (the “Expiration Date”) of the earlier to occur of the following (i) the
Termination Date; or (ii) the termination of the Marketing Agreement for any
reason.
Section 3.    Adjustments for Reorganizations, Consolidations, Mergers, Etc.
a)Certain Adjustments. If the Company, at any time while this Warrant is
outstanding: (i) pays a stock dividend or otherwise makes a distribution or
distributions on shares of its Common Stock or any other equity or equity
equivalent securities payable in shares of Common Stock (which, for avoidance of
doubt, shall not include any shares of Common Stock issued by the Company upon
exercise of this Warrant), (ii) subdivides outstanding shares of Common Stock
into a larger number of shares, (iii) combines (including by way of reverse
stock split) outstanding shares of Common Stock into a smaller number of shares,
or (iv) issues by reclassification of shares of the Common Stock any shares of
capital stock of the Company, then in each case the Exercise Price shall be
multiplied by a fraction of which the numerator shall be the number of shares of
Common Stock (excluding treasury shares, if any) outstanding immediately before
such event and of which the denominator shall be the number of shares of Common
Stock outstanding immediately after such event, and the number of shares
issuable upon exercise of this Warrant shall be proportionately adjusted such
that the aggregate Exercise Price of this Warrant shall remain unchanged. Any
adjustment made pursuant to this Section 3(a) shall become effective immediately
after the record date for the determination of stockholders entitled to receive
such dividend or distribution and shall become effective immediately after the
effective date in the case of a subdivision, combination or re‑classification.
b)Continuation of Terms. Upon any reorganization, consolidation, merger, or
transfer (and any dissolution following any transfer) referred to in this
Section 3, this Warrant will continue in full force and effect and the terms
hereof will be applicable to the securities, cash, and/or property receivable on
the exercise of this Warrant after or simultaneously with the consummation of
such reorganization, consolidation, or merger or the effective date of
dissolution following any such transfer, as the case may be, and will be binding
upon the issuer of any such stock or other securities, including, in the case of
any such transfer, the person or entity acquiring all or substantially all of
the properties or assets of the Company, whether or not such person or entity
expressly assumes the Company's obligations under this Warrant as provided in
Section 4 hereof.
Section 4.    No Impairment. The Company will not, by amendment of its
certificate of incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities, or any other
action, avoid or seek to avoid the observance or performance of any of the terms
of this Warrant. Without limiting the generality of the foregoing, the Company
(i) will not increase the par value of any shares of stock receivable on the
exercise of this Warrant above the amount payable therefor on such exercise,
(ii) will take all such action as may be necessary or appropriate in order that
the Company may validly and legally issue fully paid and non-assessable shares
of stock upon exercise of this Warrant from time to time, and (iii) will not
transfer all or substantially all of its properties and assets to any other
person or entity or consolidate into or merge with or into any other person or
entity (if the Company is not the surviving entity), unless such other person or
entity expressly agrees in writing (naming the registered Holder hereof, as
such, as an intended third-party beneficiary) to assume and satisfy all of the
Company's obligations under this Warrant.

16

--------------------------------------------------------------------------------




Section 5.    Notice of Record Date, Etc. In the event from time to time of any
proposed or contemplated:
a)
taking by the Company of a record of the holders of Common Stock for the purpose
of determining the holders thereof who are entitled to receive any dividend or
other distribution; or

b)
capital reorganization of the Company, any reclassification or recapitalization
of the capital stock of the Company, or any transfer of all or substantially all
the assets of the Company to, or any consolidation or merger of the Company with
or into, any other person or entity; or

c)
voluntary or involuntary dissolution, liquidation, or winding-up of the Company;



then, and in each such event, the Company will mail or cause to be mailed to the
registered Holder of this Warrant a notice specifying (i) the date on which any
such record is to be taken for the purpose of such dividend, distribution, or
right, and stating the amount and character of such dividend, distribution, or
right, or (ii) the date on which any such reorganization, reclassification,
recapitalization, transfer, consolidation, merger, dissolution, liquidation, or
winding-up is anticipated to take place, and the time, if any is to be fixed, as
of which the holders of record of any class or series of the Company's capital
stock or other securities will be entitled to exchange such stock or other
securities for other securities, cash, and/or other property deliverable on such
reorganization, reclassification, recapitalization, transfer, consolidation,
merger, dissolution, liquidation, or winding-up. Such notice will be mailed at
least five (5) days prior to the earliest date specified in such notice on which
any such action or transaction is to be taken or consummated.
Section 6.    Transfer of Warrant.
a)Transferability. This Warrant and all rights hereunder are transferable, in
whole or in part, upon surrender of this Warrant at the principal office of the
Company or its designated agent, together with a written assignment of this
Warrant substantially in the form attached hereto duly executed by the Holder or
its agent or attorney and funds sufficient to pay any transfer taxes payable
upon the making of such transfer; provided that upon transfer the transferee is
reasonably acceptable to the Company and agrees to be bound by the terms of this
Warrant. Upon such surrender and, if required, such payment, the Company shall
execute and deliver a new Warrant or Warrants in the name of the assignee or
assignees, as applicable, and in the denomination or denominations specified in
such instrument of assignment, and shall issue to the assignor a new Warrant
evidencing the portion of this Warrant not so assigned, and this Warrant shall
promptly be cancelled. The Warrant, if properly assigned in accordance herewith,
may be exercised by a new holder for the purchase of Warrant Shares without
having a new Warrant issued.
b)New Warrants. This Warrant may be divided or combined with other Warrants upon
presentation hereof at the aforesaid office of the Company, together with a
written notice specifying the names and denominations in which new Warrants are
to be issued, signed by the Holder or its agent or attorney. Subject to
compliance with Section 6(a), as to any transfer which may be involved in such
division or combination, the Company shall execute and deliver a new Warrant or
Warrants in exchange for the Warrant or Warrants to be divided or combined in
accordance with such notice. All Warrants issued on transfers or exchanges shall
be dated the initial issuance date set forth on the first page of this Warrant
and shall be identical with this Warrant except as to the number of Warrant
Shares issuable pursuant thereto.
c)Warrant Register. The Company shall register this Warrant, upon records to be
maintained by the Company for that purpose (the “Warrant Register”), in the name
of the record Holder hereof from time to time. The Company may deem and treat
the registered Holder of this Warrant as the absolute owner hereof for the
purpose of any exercise hereof or any distribution to the Holder, and for all
other purposes, absent actual notice to the contrary.
d)Representation by the Holder. The Holder, by the acceptance hereof, represents
and warrants that it is acquiring this Warrant and, upon any exercise hereof,
will acquire the Warrant Shares issuable upon such exercise, for its own account
and not with a view to or for distributing or reselling such Warrant Shares or
any part thereof in violation of the Securities Act or any applicable state
securities law, except pursuant to sales registered or exempted under the
Securities Act.





17

--------------------------------------------------------------------------------




Section 7.    Miscellaneous.
a)No Rights as Stockholder Until Exercise. This Warrant does not entitle the
Holder to any voting rights, dividends or other rights as a stockholder of the
Company prior to the exercise hereof as set forth in Section 2(c).
b)Loss, Theft, Destruction or Mutilation of Warrant. The Company covenants that
upon receipt by the Company of evidence reasonably satisfactory to it of the
loss, theft, destruction or mutilation of this Warrant or any stock certificate
relating to the Warrant Shares, and in case of loss, theft or destruction, of
indemnity or security reasonably satisfactory to it (which, in the case of the
Warrant, shall not include the posting of any bond), and upon surrender and
cancellation of such Warrant or stock certificate, if mutilated, the Company
will make and deliver a new Warrant or stock certificate of like tenor and dated
as of such cancellation, in lieu of such Warrant or stock certificate.
c)Saturdays, Sundays, Holidays, etc. If the last or appointed day for the taking
of any action or the expiration of any right required or granted herein shall
not be a Business Day, then, such action may be taken or such right may be
exercised on the next succeeding Business Day.
d)Authorized Shares. The Company covenants that, during the period the Warrant
is outstanding, it will reserve from its authorized and unissued Common Stock a
sufficient number of shares to provide for the issuance of the Warrant Shares
upon the exercise of any purchase rights under this Warrant.
e)Governing Law. This Warrant shall be governed by and construed in accordance
with the laws of the State of Delaware without regard to choice of law
principles.
f)Restrictions. The Holder acknowledges that the Warrant Shares acquired upon
the exercise of this Warrant will have restrictions upon resale imposed by state
and federal securities laws.
g)Remedies. The Holder, in addition to being entitled to exercise all rights
granted by law, including recovery of damages, will be entitled to specific
performance of its rights under this Warrant. The Company agrees that monetary
damages would not be adequate compensation for any loss incurred by reason of a
breach by it of the provisions of this Warrant and hereby agrees to waive and
not to assert the defense in any action for specific performance that a remedy
at law would be adequate.
h)Successors and Assigns. Subject to applicable securities laws, this Warrant
and the rights and obligations evidenced hereby shall inure to the benefit of
and be binding upon the successors and permitted assigns of the Company and the
successors and permitted assigns of Holder. The provisions of this Warrant are
intended to be for the benefit of any Holder from time to time of this Warrant
and shall be enforceable by the Holder or holder of Warrant Shares.
i)Amendment. This Warrant may be modified or amended or the provisions hereof
waived with the written consent of the Company and holders of Warrants
representing a majority of the Warrant Shares.
j)Severability. Wherever possible, each provision of this Warrant shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Warrant.
k)Headings. The headings used in this Warrant are for the convenience of
reference only and shall not, for any purpose, be deemed a part of this Warrant.


********************


(Signature Pages Follow)











18

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company and the Holder hereof have each caused this
Warrant to be executed by its officer thereunto duly authorized as of the date
first above indicated.



AMERICAN POWER GROUP CORPORATION
By:____________________________________
     Name: Charles E. Coppa
     Title: Chief Financial Officer


HOLDER:


WHEELTIME NETWORK, LLC


By:____________________________________
     Name:
     Title:



    






































































    

19

--------------------------------------------------------------------------------




NOTICE OF EXERCISE


To:    AMERICAN POWER GROUP CORPORATION


(1)The undersigned hereby elects to purchase ________ Warrant Shares of the
Company pursuant to the terms of the attached Warrant (only if exercised in
full), and tenders herewith payment of the exercise price in full, together with
all applicable transfer taxes, if any.
(2)The undersigned hereby represents and warrants to the Company that the
undersigned is an “Accredited Investor,” as that term is defined in the
Securities Act.
(3)Please issue a certificate or certificates representing said Warrant Shares
in the name of the undersigned or in such other name as is specified below:
_______________________________
            


The Warrant Shares shall be delivered to:


_______________________________
            
_______________________________
            
_______________________________




[SIGNATURE OF HOLDER]
    
Name of Investing Entity:
________________________________________________________________________
Signature of Authorized Signatory of Investing Entity:
_________________________________________________
Name of Authorized Signatory:
___________________________________________________________________
Title of Authorized Signatory:
____________________________________________________________________
Date:
________________________________________________________________________________________









20

--------------------------------------------------------------------------------




ASSIGNMENT FORM


(To assign the foregoing warrant, execute
this form and supply required information.
Do not use this form to exercise the warrant.)






FOR VALUE RECEIVED, [____] all of or [_______] shares of the foregoing Warrant
and all rights evidenced thereby are hereby assigned to


_______________________________________________ whose address is


_______________________________________________________________.






_______________________________________________________________


Dated: ______________, _______




Holder's Signature:    _____________________________


Holder's Address:    _____________________________
            
_____________________________






Signature Guaranteed: ___________________________________________



21

--------------------------------------------------------------------------------






NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust company. Officers
of corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Warrant.

























22